Citation Nr: 1244082	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  08-05 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an initial, staged disability evaluation (rating) in excess of 30 percent for posttraumatic stress disorder (PTSD), for the rating period prior to June 9, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran served on active duty from November 1969 to November 1971.  He is the recipient of the Combat Action Ribbon.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Providence, Rhode Island, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for posttraumatic stress disorder (PTSD) and assigned a 30 percent evaluation, effective February 2007.  By rating action in may 2012, a 100 percent evaluation was assigned, effective from June 9, 2010.  The issue has been recharacterized accordingly.

This case was previously before the Board in July 2011, wherein it was remanded for additional due process considerations and development.  The case was returned to the Board for appellate consideration.  The Board finds that there has been substantial compliance with the directives of the remand, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on Virtual VA, to ensure a total review of the available evidence. 


FINDING OF FACT

Throughout the initial rating period on appeal, the Veteran's PTSD has been characterized by occupational and social impairment with difficulties in most areas, such as work, family relations, judgment, and mood, due to near continuous panic and depression affecting the ability to function independently, impaired impulse control, and difficulty in adapting stressful circumstances.



CONCLUSION OF LAW

The criteria are met for a 70 percent rating, but no higher, for PTSD, for the entire period prior to June 9, 2010.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters to the Veteran in February 2007.  The February 2007 letter explained the evidence necessary to substantiate the claim for service connection, as well as the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Concerning the appeal for a higher initial rating for PTSD, this is a "downstream" element of the RO's grant of service connection for this disability in the currently appealed rating decision, and no additional notice is required.  Nevertheless, a May 2008 letter from VA to the Veteran explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the CAVC have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date).  Any defect as to the timing of the issuance of notice was cured by readjudication in an April 2012 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. (2006).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the claims file contains the Veteran's service treatment records and reports of VA post-service treatment, as well as the Veteran's own statements in support of his claims.  In 2007, 2010, and 2012, the Veteran was examined by VA in connection with the claim.  As noted above, the Veteran has been assigned a 100 percent rating effective from June 9, 2010.  He has asserted that he is entitled to a higher initial rating.  The record includes VA outpatient treatment records and adequate VA examinations conducted during the period prior to June 9, 2010 and an more recent VA examination in 2010.  The Board finds that the record is adequate to address the claim on appeal.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issue on appeal.  The examination reports contain all the findings needed to evaluate the Veteran's initial rating appeal, including his history and evaluations.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the claim. For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Legal Criteria for Rating of PTSD

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as here, an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, evaluations may be "staged."  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  This, in turn, will compensate the veteran for times since the effective date of the award when his disability may have been more severe than at other times during the course of his appeal.

The Veteran's PTSD was initially evaluated as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 30 percent disability rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

For the next higher 70 percent evaluation to be warranted, there must be occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to symptoms such as:  suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

The GAF is a scale reflecting the "'psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness.'"  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM-IV)).  See also 38 C.F.R. § 4.130.  

A GAF score of 31-40 indicates "some impairment in reality testing  or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). Id.   

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." Id.   

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)." Id.   

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive. The Board need not find all or even some of the symptoms to award a specific evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned. Mauerhan, 16 Vet. App. at 443. The U.S. Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities. See Sellers v. Principi, 372 F.3d 1318, 1326   (Fed. Cir. 2004). 

Analysis of Initial Rating for PTSD

The Veteran contends that a higher initial disability rating than 30 percent for PTSD is warranted for the rating period prior to June 9, 2010.  In his notice of disagreement, he wrote that he felt that his symptomatology was indicative of entitlement to a 70 percent disability rating.

After a review of all the evidence, lay and medical, the Board finds that the Veteran's service-connected PTSD more nearly approximates the criteria for an initial 70 percent disability evaluation, but no higher, for the entire rating period on appeal under Diagnostic Code 9411.  Throughout the initial rating period prior to June 9, 2010, the Veteran's PTSD has been characterized by occupational and social impairment with deficiencies in most areas, including work, family relations, thinking, and mood due to symptoms of near continuous panic or depression affecting the ability to function independently, unprovoked irritability, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  

VA treatment records dated from January 2007 through July 2008 indicate that the Veteran was socially isolated and engaged in avoidance behaviors; he experienced intrusive recollections, anxiety, and depression.  He admitted suicidal ideation without plan or intent.  Upon mental status examination in January 2007, he was sad and withdrawn, with poor eye contact, incomplete thoughts, difficulty concentrating, and was irritable; a GAF score of 50 was assigned.   In June 2008, he continued to have sleep disturbance, distressing and intrusive recollections, difficulty concentrating, memory problems, and social isolation which impaired his vocational, family, and social functioning; a GAF score of 48 was assigned.  

At the Veteran's VA examination in March 2007, the Veteran reported that he was self-employed as the owner of a party store, located in a building he owned, which he operated with his family.  He reported a history of anxiety, depression, social isolation, flashbacks, hyperstartle response, sleep impairment, and nightmares.  His also reported experiencing difficulty showing affection.  Upon mental status examination, he was cooperative, but his affect was labile and he was easily tearful; he was anxious and tense, with normal speech.  There was no evidence of delusions or hallucinations, and he denied suicidal and homicidal ideation.  Diagnoses were PTSD and depressive disorder and a GAF score of 52 was assigned.  

VA treatment records indicate that the Veteran was hospitalized twice in 2009.  The April 2009 and October 2009 discharge reports indicate that the Veteran was treated for depression and PTSD, and upon discharge his GAF score was 38.  According to the April 2009 report, he complained of unprovoked irritability, social isolation, and intrusive thoughts at admission.  He also endorsed symptoms of depressed mood, chronic depression, thoughts of suicide without plan or intent, panic attacks, avoidance, difficulty sleeping, anger, difficulty concentrating, hypervigilance, hyperstartle response, and impaired function at work.  He denied delusions, and upon mental status examination, he was found to have a dysphoric mood and flashbacks with normal thought process and content, and good judgment and insight, but with passive suicidal ideation.  Therapy sessions while the Veteran hospitalized revealed incidents of explosive anger, intense anxiety, hyperstartle response, periods of depression, and social isolation.  The treating provider noted that the Veteran was illiterate, but managed because his wife assisted him with all paperwork; the treating provider also noted that the Veteran and his wife sought counseling for his problems, as his wife was upset with his explosive outbursts.    

Treatment records for the period from February 2009 through November 2009 indicate that the Veteran's GAF score was, at best, 49.  A February 2009 progress note indicates that the Veteran's PTSD and depressive symptoms significantly impair his vocational and social functioning; he has significant irritability and rage, distressing and intrusive thoughts, decreased concentration, and sleep impairment.  

The Veteran was hospitalized again from April 2010 to May 2010, during which the Veteran endorsed feelings of anger, explosive behavior, anxiety in social situations, and depression

The VA examiner and his treating providers assessed that PTSD symptoms interfered with social relationships for the Veteran.  The VA examiner assigned a GAF score of 52 when evaluating the Veteran, but the Veteran's treating providers consistently assigned GAF scores between 38 and 49 for his PTSD symptoms.  A GAF score is probative, as it relates directly to a veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."   And a GAF score of 31-40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See DSM-IV at 44-47.  The VA examination report indicates that the Veteran's symptoms were productive of no more than serious occupational and social impairment, with deficiencies in most areas, due to his PTSD.  The GAF score of 52 at his VA examination is commensurate with a 50 percent disability rating; however the Veteran's treating providers clearly indicate that the Veteran's GAF score is in the range of 38-49, which is indicative of serious symptoms or serious impairment in social, occupational or school functioning and would more nearly approximate a 70 percent rating.  

The Board finds that the criteria for a disability rating of 100 percent have not been met or more nearly approximated for any part of the rating period on appeal.  Although several of the Veteran's treating providers, including his 2009 VA hospitalization reports and in a November 2009 VA treatment record, found the Veteran incapable of maintaining employment, the he evidence does not show that the Veteran experiences total occupational and social impairment due to grossly impaired thought processes, persistent delusions and hallucinations, persistent danger of hurting himself or others, or intermittent inability to perform activities of daily living, as contemplated by a 100 percent disability rating under Diagnostic Code 9411.  As previously discussed, the Board acknowledges that the Veteran's PTSD symptoms are suggestive of deficiencies in work, family relations, judgment, thinking, and mood.  However, as noted in the March 2007 VA examination report, and the Veteran's discharge summaries, the Veteran's functional impairments are not so severe as to impair his thought processes; there was no evidence of delusions or hallucinations, the Veteran's suicidal ideation was without plan or intent, and the Veteran can maintain hygiene and activities of daily living.  Further, VA treatment records, including the April 2009 discharge report, are negative for evidence of psychosis; the Veteran is able to communicate effectively and he is alert, oriented, and cooperative.  Additionally, the VA examination report in March 2007 shows that the Veteran did not have cognitive impairment, his speech was normal, and the examiner noted that that the Veteran was able to function effectively within certain parameters.  At that time, the Veteran was able to maintain a construction business related to his rental properties and to help his family run a party goods store located in a building he owned.  He was able to socialize with family and one other couple and over the previous six month only socialized at home.  At the time of the March 2012 VA examination, the examiner noted that the Veteran had reported worsening symptoms since the last VA examination, particularly anger outbursts, startle response, nightmares and sleep disturbance.  Significantly, the VA providers assessed that the Veteran's service-connected PTSD was as previously characterized and was productive of no more than severe, but not gross or totally disabling, effects on his activities of daily living.  For these reasons, the Board finds that a preponderance of the evidence is against an initial disability evaluation in excess of 70 percent for PTSD for the entire period prior to June 9, 2010.  38 C.F.R. §§ 4.3, 4.7. 

With respect to the Veteran's claim, the Board has also considered his assertion that an initial rating higher than 30 percent is warranted and has also considered the lay statement, including those submitted by both himself and his spouse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of these disorders according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's PTSD has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  As such, the Board finds the weight of the competent and probative evidence supports a findings a the assigned of a 70 percent rating but no higher for the service-connected PTSD prior to June 9, 2010.  

Extraschedular Considerations

The Board has considered whether referral for an extraschedular evaluation is warranted for PTSD.  In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2012).   The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  See 
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has manifested nightmares, recurrent and intrusive distressing thoughts, social avoidance, difficulty sleeping, chronic and explosive irritability, and frequent periods of depression.  See Mauerhan, supra.  These symptoms are part of the schedular rating criteria. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  See 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1 . In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1)  are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227   (1995).


ORDER

An initial disability rating of 70 percent for PTSD is granted for the rating period prior to June 9, 2010.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


